 


 HR 4140 ENR: To designate the Port Angeles Federal Building in Port Angeles, Washington, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 4140 
 
AN ACT 
To designate the Port Angeles Federal Building in Port Angeles, Washington, as the Richard B. Anderson Federal Building. 
 
 
1.Richard B. Anderson Federal Building 
(a)DesignationThe Federal building located at 138 West First Street, Port Angeles, Washington, shall be known and designated as the Richard B. Anderson Federal Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in subsection (a) shall be deemed to be a reference to the Richard B. Anderson Federal Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
